Citation Nr: 1013686	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from October 1973 to November 
1975.  His service-connected disabilities, listed below, 
primarily resulted from an accident in service with his 
military police motorcycle, later complicated by 
osteomyelitis.  He was born in 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO). 

The Veteran and his wife provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in March 2008; a transcript is of record.  

During the course of the current appeal, actions have been 
taken by the RO on various issues, to include additional 
service-connected disabilities.  In part as a result of those 
actions, service connection is now in effect as follows: 
amputation, middle and lower third of the thigh, left leg, 
rated as 60 percent disabling; (previously separately rated 
prior to December 2000 as residuals, fracture, left tibial 
plateau at 40 percent disabling; and osteomyelitis, left leg, 
rated at 30 percent disabling); degenerative joint disease of 
the cervical spine, rated at 10 percent; and degenerative 
joint disease of the thoracic spine, rated at 10 percent.  A 
combined rating of 70 percent has been in effect since 
February 1, 2001, in addition to special monthly compensation 
on account of the anatomical loss of one foot. 

In a decision in May 2008, the Board granted a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU); the Board remanded the issue on the 
first page, above, for development to include a review of the 
voluminous evidence now of record and contained in folders 
and a box, a new examination, and a medical expert opinion, 
all of which are now of record and before the Board for final 
appellate review.



FINDING OF FACT

The aggregate evidence of record preponderates against a 
finding that the Veteran now has hepatitis C, or residuals 
thereof, which is in any way associated with service, or is 
proximately due to or the result of a service-connected 
disability on either a causation or aggravation basis.  


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by service, and are not shown to be due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional information, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 61 (1991).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

The Veteran has been diagnosed with "chronic, aggressive 
hepatitis C".  According to the most recent clinical data, 
he underwent a liver transplant in August 2008.  

The etiology of his hepatitis C remains unclear, although he 
now denies risky behavior including using drugs.  He has 
himself opined that he may have gotten hepatitis C as a 
result of blood transfusions for his injuries or surgical 
procedures over the years.  Chronologically, this would 
appear to be possible for some procedures, but not possible 
for others.

At his hearing, the Veteran and his wife, who is a nurse, 
testified that he had been diagnosed with hepatitis in 1985, 
and had then been told by an endocrinologist that he probably 
acquired hepatitis C within the prior 15 years while he was 
in service and underwent transfusions for his traumatic 
injuries.  Tr. at 5-6.  His wife candidly indicated that she 
had not known him at the time, but she had been told the same 
story of his having two units of possibly contaminated blood 
in service by the Veteran, as well as by his mother and 
sister.  Tr. at 13.  He said he had not had other 
transfusions before or since, until most recently when he 
received platelets.  Tr. at 17.  He named the physician who 
had opined as to the etiology of the hepatitis, and said that 
he thought the opinion should be in the file.  Tr. at 17.  
(The Board notes it has not been located.  The Veteran was 
asked for another copy in the Board's 2008 remand, but none 
has been forthcoming.)  The Veteran said that he had also 
gotten his only tattoo while he was in service.  Tr. at 19.  
He specifically denied other risky behavior.  Tr. at 20. 

The evidence of record consists of a huge volume of data 
contained in a large box, as well as additional files.  All 
of this has been reviewed both by the Board and the medical 
examiner who most recently rendered an opinion, as will be 
cited below.

In May 2008, the Board remanded the case for a medical 
evaluation and opinion by a VA physician with expertise in 
hematology or endocrinology to provide an opinion as to (a) 
When was hepatitis C diagnosed?; (b) When and by what 
symptoms or testing was it first demonstrated?; (c) To what 
it is it at least as likely as not causally attributable?  
The Board noted that "at least as likely as not" does not 
mean merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is to 
find against it.

The Veteran's claim was reviewed in detail by the medical 
specialist in May 2009.  The extensive history in and after 
service was recorded and cited, as required, in the report, 
with helpful citing to the particular volumes of the file 
wherein various items of evidence are contained.  Although 
there was reporting of the historical medical procedures in 
detail, the physician noted that the record is unclear as to 
whether the Veteran received a transfusion at the time of 
surgery in 1975.  Further data from 1985 documented that he 
had been exposed to a roommate with hepatitis in April 1982, 
and his liver profile had shown a modest elevation of SGOT, 
with a notation that he had been a heavy drinker until a year 
before.  The liver profile in November 1985 showed threefold 
elevation of SGOT and GGT, when he was complaining of 
fatigue.  The diagnosis at that time by his 
gastroenterologist was of low-grade alcoholic hepatitis, and 
it was felt that if he would stop drinking the liver 
abnormalities would resolve.

The Veteran was again seen by the gastroenterologist in 1993.  
A notation by the physician at that time was noted to reflect 
that, in 1981-1982, the Veteran had been using intravenous 
amphetamines.  He had said that a friend and fellow drug use 
had contracted hepatitis of unknown type.  The friend had 
been given gamma globulin but had not had follow-up.  The 
gastroenterologist provided a differential diagnosis of 
Laennec cirrhosis due to other etiology, or the possibility 
of hepatitis B or C.  A further note was made by the 
physician in late March 1993 that the Veteran had severe 
hepatitis C without cirrhosis, but his biopsy disclosed very 
bad prognostic signs.  Interferon treatment was suggested.

The examining physician in 2009 noted that the Veteran now 
denied any history of IV drug use, and reported only having 
smoked marijuana and using cocaine in his early 20's via his 
nose.  He reiterated that his friend had been diagnosed with 
hepatitis B.  He also noted that he was under VA care for his 
current liver problems, and he had undergone the liver 
transplant in August 2008.

In response to the specific questions, the examiner opined 
that he had been first diagnosed with hepatitis C in February 
1993.  He noted the above comments concerning the first 
symptoms and testing.  He concluded, in pertinent part (with 
emphasis added):

Based on the medical evidence, that being 
specifically what is in the C file [claims 
file] on my review today, there is no evidence 
that the patient contracted hepatitis C due to 
a transfusion while in the military.  
Specifically, there is no evidence or 
documentation that he required a transfusion 
while in the military.

The initial discharge summary copy, which is in 
the service medical record, documents that he 
had normal white blood cell count.  It does not 
indicate low hemoglobin or hematocrit at the 
time of trauma nor does it indicate that he 
needed transfusion.  It is possible, however, 
that he may have needed a unit of blood while 
on the operating table.  However, there is no 
documentation in any of the records that he did 
receive a transfusion.

There is documentation from his 
gastroenterologists of IV drug abuse (which the 
patient denies on today's visit with me).  
There is also documentation of intranasal 
inhalation of cocaine which the patient admits.  

The patient denies any other parenteral 
exposure to blood or bodily fluids (and he 
denies any other mechanical paths of hepatitis 
C infection).

Citing the specific evidence used, the medical expert further 
opined that:

I am asked to weigh medically if it is at least 
as likely as not that based on the evidence 
that the patient contracted hepatitis C while 
in the military.  Specifically, I am asked to 
evaluate the weight of the medical evidence 
rather than the patient's history.  Solely 
using the weight of medical evidence, it is my 
opinion that it is "as not as least as likely 
as not" (less than 50% probability) that the 
hepatitis C is due to the surgery which he 
received in the military.  In other words, the 
weight of the tangible medical evidence in the 
C file is such that it is "not as least as 
likely as not" that his hepatitis C is due to 
the service-connected injury. 

In assessing the plausibility of the Veteran's hepatitis 
being a result of service, a review of the now extensive 
evidence of record does not confirm that he received a 
transfusion in service, or that even if he possibly did, it 
was in any way responsible for his later diagnosed hepatitis, 
particularly with, as noted by the medical expert, an absence 
of clinical indications thereof in the interim.  He and other 
family members have made observations in that regard, and 
they are entitled to do so.  However, even the Veteran is not 
himself clear that a transfusion was involved in service.  It 
is not otherwise supported by data, nor, more important, is 
there evidentiary support including credible medical opinion 
which reflects that such a procedure resulted in hepatitis 
then or at any time thereafter.  

It must be noted that a great deal of effort has gone into 
obtaining all relevant information, and the Board is 
satisfied that all pertinent evidence is now in the file.  
Moreover, it has been thoroughly and comprehensively analyzed 
by a medical specialist.

The Veteran now denies post-service high-risk behavior such 
as drug use or close personal exposures, but the evidence 
cited above indicates differently.  In any event, the 
important fact is that the preponderance of the evidence, 
including all medical opinion of record, leads to the 
conclusion that, whatever the source, the Veteran's hepatitis 
C is not of service origin on any basis. 

In addition, the Board does not in any way minimize the 
nature of the Veteran's service-connected disabilities, as 
recognized in the compensation he is receiving for them.  
However, the evidence of record does not show that they are 
in way the cause of his hepatitis, nor that any of them has 
aggravated his liver disorder.  The evidence in this case is 
not equivocal, and a reasonable doubt is not raised to be 
resolved in his favor.

ORDER

Service connection for hepatitis C is denied. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


